 1   Cory R. Laird
     Lance P. Jasper
 2   REEP, BELL, LAIRD & JASPER, P.C.
     P.O. Box 16960
 3   2955 Stockyard Road
     Missoula, Montana 59808-6960
 4   Telephone: (406) 541-4100
     Facsimile: (406) 541-4101
 5   Email:     jasper@westernmontanalaw.com
     Email:     laird@westernmontanalaw.com
 6
     Attorneys for Defendant Paul O’Neill in his individual capacity
 7

 8                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MONTANA
 9                                    GREAT FALLS DIVISION

10   ANA SUDA and MARTHA HERNANDEZ, )                                             CV-19-10-GF-BMM
                                              )
11                Plaintiffs,                 )
                                              )
12         v.                                 )                                   DEFENDANT CBP
                                              )                                   AGENT PAUL O’NEILL’S
13   UNITED STATES CUSTOMS AND                )                                   REPLY BRIEF IN
     BORDER PROTECTION; CBP                   )                                   SUPPORT OF 12(b)(6)
14   COMMISSIONER KEVIN K. MCALEENAN, )                                           MOTION TO PARTIALLY
     in his official capacity; CBP AGENT PAUL )                                   DISMISS PLAINTIFFS’
15   O’NEILL, in his individual and official  )                                   COMPLAINT
     capacities; and JOHN DOES 1-25, in their )
16   individual and official capacities,      )
                                              )
17                Defendants.                 )

               COMES NOW, Defendant Paul O’Neill (“Mr. O’Neill”), by and through
18
     his attorneys of record, Reep, Bell, Laird & Jasper, P.C., and pursuant to
19
     Rule 12(b)(6) of Federal Rules of Civil Procedure respectfully submits his
20
     Defendant CBP Agent Paul O’Neill’s Reply Brief In Support Of 12(b)(6) Motion To Partially      Page 1.
     Dismiss Plaintiffs’ Complaint.
 1   reply brief in support of his motion to partially dismiss the Plaintiffs’

 2   Complaint.

 3                                                         ARGUMENT

 4             Mr. O’Neill, in his individual capacity, has moved this Court for an

 5   order dismissing the Plaintiffs’ claims against him for declaratory and

 6   injunctive relief. In response, the Plaintiffs state they “have not sought such

 7   relief against Defendant O’Neill in his individual capacity, only in his official

 8   capacity” and “[t]o the extent the Complaint might be read to include such

 9   prospective claims against him individually” they “have no objection to the

10   dismissal of those claims only as to Defendant O’Neill in his individual

11   capacity.” Doc. 40 at 3. Therefore, Mr. O’Neill’s partial motion to dismiss

12   should be granted, and the claims for declaratory and injunctive relief

13   against him should be dismissed.

14             To ensure the record is clear, Mr. O’Neill must address the contention

15   made in Plaintiffs’ response brief that he “does not contest that Plaintiffs’

16   constitutional rights were violated.” Id. at 2. This is a gross

17   mischaracterization of Mr. O’Neill’s position. In his opening brief, Mr.

18   O’Neill specifically states “[f]or the purposes of this motion, Mr. O’Neill

19   takes the Plaintiff’s Complaint as alleged, withholding any position on the

20   veracity of the allegations contained therein.” Doc. 31 at 3:6–8 (emphasis
     Defendant CBP Agent Paul O’Neill’s Reply Brief In Support Of 12(b)(6) Motion To Partially   Page 2.
     Dismiss Plaintiffs’ Complaint.
 1   original). Mr. O’Neill has applied the legal standard for Rule 12(b)(6)

 2   motions, which is to take the allegations of the complaint as alleged and

 3   assert grounds for dismissal even if they were true. Ashcroft v. Iqbal, 556

 4   U.S. 662, 678 (2009). Mr. O’Neill does not concede or admit that a

 5   violation of the Plaintiffs’ constitutional rights occurred.

 6             To the extent the Plaintiffs are attempting to argue for a tacit

 7   admission to the allegations contained in their complaint, Mr. O’Neill makes

 8   no such admission, expressly or impliedly.

 9                                                       CONCLUSION

10             Based on the Plaintiffs own statements, Mr. O’Neill’s partial motion to

11   dismiss should be granted.

12             DATED this 18th day of July, 2019.

13                                                            REEP, BELL, LAIRD & JASPER, P.C.

14
                                                              By: /s/ Cory R. Laird
15                                                               Attorneys for Defendant Paul O’Neill

16

17

18

19

20
     Defendant CBP Agent Paul O’Neill’s Reply Brief In Support Of 12(b)(6) Motion To Partially   Page 3.
     Dismiss Plaintiffs’ Complaint.
 1                                           CERTIFICATE OF SERVICE

 2         I hereby certify that a copy of the foregoing document was served on
     the following persons by the following means:
 3
      1-6      CM-ECF
 4             Hand Delivery
               Mail
 5             Overnight Delivery Service
               Fax
 6             E-Mail

 7        1. Clerk, United States District Court for the District of Montana.

 8        2. Alex Rate
             Elizabeth Ehret
 9           American Civil Liberties Union of Montana Foundation, Inc.
             P.O. Box1968
10           Missoula, Montana 59806
             ratea@aclumontana.org
11           ehrete@aclumontana.org

12        3. Danielle Coffman
             Crowley Fleck, PLLP
13           1667 Whitefish State
             Kalispell, Montana 59901
14           dcoffman@crowleyfleck.com

15        4. Cody Wofsy
             America Civil Liberties Union Foundation, Immigrants’ Rights Project
16           39 Drumm Street
             San Francisco, California 94111
17           cwofsy@aclu.org

18        5. Omar C. Jadwat
             American Civil Liberties Union Foundation, Immigrants’ Rights Project
19           125 Broad Street, 18th Floor
             New York, New York 10004
20           ojadwat@aclu.org
     Defendant CBP Agent Paul O’Neill’s Reply Brief In Support Of 12(b)(6) Motion To Partially   Page 4.
     Dismiss Plaintiffs’ Complaint.
 1        6. Victoria L. Francis
             Assistant U.S. Attorney
 2           U.S. Attorney’s Office
             2601 2nd Avenue, North, Suite 3200
 3           Billings, Montana 59101
             victoria.francis@usdoj.gov
 4
          7. Chad C. Spraker
 5           Assistant U.S. Attorneys
             U.S. Attorney’s Office
 6           901 Front Street, Suite 1100
             Helena, Montana 59626
 7           chad.spraker@usdoj.gov

 8             DATED this 18th day of July, 2019.

 9                                                            REEP, BELL, LAIRD & JASPER, P.C.

10
                                                              By: /s/ Cory R. Laird
11                                                               Attorneys for Defendant Paul O’Neill

12

13

14

15

16

17

18

19

20
     Defendant CBP Agent Paul O’Neill’s Reply Brief In Support Of 12(b)(6) Motion To Partially   Page 5.
     Dismiss Plaintiffs’ Complaint.
 1                                      CERTIFICATE OF COMPLIANCE

 2             The undersigned hereby certifies this Brief complies with LR

 3   7.1(d)(2)(B). This reply brief contains 339 words, excluding the caption,

 4   Certificate of Service and the Certificate of Compliance. The word count

 5   function in the word processing software used to prepare this reply brief

 6   was relied upon for this calculation.

 7
                                                              By: /s/ Cory R. Laird
 8                                                               Attorneys for Defendant Paul O’Neill

 9

10

11

12

13

14

15

16

17

18

19

20
     Defendant CBP Agent Paul O’Neill’s Reply Brief In Support Of 12(b)(6) Motion To Partially   Page 6.
     Dismiss Plaintiffs’ Complaint.
